Title: To Thomas Jefferson from Jacob Wagner, 12 November 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     12 Novr. 1805
                  
                  J. Wagner’s best respects to the President of the U. States
                  The letter, returned herein, is signed John Frederick Burkardt, living with Chen Stevens, 3 miles from Carlisle.
                  The object of the writer is to obtain information of the mode and terms of obtaining patents for six inventions he enumerates. It might therefore be referred to the Department of State.
               